Napton, Judge,
delivered the opinion of the court.
The first instruction given by the court on the trial of this case is erroneous. If the first instruction given for the defendant had been adopted as a modification of the one given for the State, there would have been no reason to suppose the jury could have been misled. But the first instruction given for the State was suffered to stand as an independent and complete proposition; the one given for the defendant was contradictory to it, and so the jury could only be perplexed as to which was to be their guide.
Judgment reversed and cause remanded;
Judge Ewing concurring. Judge Scott absent.